Title: From David Humphreys to William Heath, 19 August 1781
From: Humphreys, David
To: Heath, William


                        Dear Sir

                            Head Quarters Dobbs’ Ferry Augst 19th 1781
                        
                        The Commander in Chief desires you will order a Court Martial on Doctr McKnight, in consequence of the
                            enclosed Charges, whenever it is convenient—and that you will decide on the sentences of the Court Martial of which Col.
                            Swift is President. I have the honor to be Your Most Obedt Servt
                        
                            D. Humphrys
                            Aide De Camp
                        
                    